                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                           CHATTANOOGA DIVISION

BRENDA GLASS,                                      Case No. 1:20-cv-00283
                  Plaintiff,                       COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL FOR VIOLATIONS OF:
             v.
                                                       1. Telephone Consumer Protection
PORTFOLIO RECOVERY                                        Act, 47 U.S.C. §227
ASSOCIATES, LLC,                                       2. Fair Debt Collection Practices Act,
                                                          15 U.S.C. §1692 et seq.
                  Defendant.                           3. Invasion of Privacy- Intrusion
                                                          Upon Seclusion


                  COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Brenda Glass (“Brenda”), by and through her attorneys, alleges the

following against Defendant Portfolio Recovery Associates, LLC (“PRA”):

                                      INTRODUCTION

      1.     Count I of Brenda’s Complaint against PRA is based upon the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things, the

TCPA prohibits certain unsolicited marketing calls, and restricts the use of automatic

dialers or prerecorded messages.

      2.     Count II of Brenda’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq. The FDCPA prohibits abusive and

harassing conduct from debt collectors when attempting to collect on consumer debt.

      3.     Count III of Brenda’s Complaint against PRA is based upon the Invasion of

Privacy - Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of


                                              -1/11-
                   Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 1 of 11 PageID #: 1
Torts. §652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude

or seclusion of another or her private affairs or concerns . . . that would be highly offensive

to a reasonable person.”

                              JURISDICTION AND VENUE

       4.     Jurisdiction of this court arises under 47 U.S.C. §227, 15 U.S.C. §1692k, and

28 U.S.C. §§1331, 1367.

       5.     Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part

of the events giving rise to the claim occurred in this District.

       6.     PRA aimed its conduct at, the effects of its conduct were suffered in, and

PRA transacts business in this District; therefore, personal jurisdiction is established.

                                            PARTIES

       7.     Brenda is a natural person residing in McMinn County, Tennessee.

       8.     Brenda is a “consumer” as defined under 15 U.S.C. §1692a(3).

       9.     PRA is a Delaware entity registered to conduct business in Tennessee, and

can be served at its registered agent c/o Corporation Service Company located at 2908

Poston Ave, Nashville, TN 37203-1312.

       10.    PRA is a “debt collector” as defined under 15 U.S.C. §1692a(6).

       11.    PRA acted through their agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                                FACTUAL ALLEGATIONS

       12.    Beginning in or around April 2019, PRA began attempting to collect a debt

                                               -2/11-
                    Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 2 of 11 PageID #: 2
allegedly owed by Brenda by calling her on her cellular phone.

       13.    The debt is a “debt” as defined under 15 U.S.C. §1692a(5) as it is an

obligation or alleged obligation of a consumer to pay money arising out of a transaction in

which the money, property, insurance, or services which were the subject of the transaction

were primarily for personal, family, or household purposes.

       14.    On or about April 8, 2019, at approximately 11:56 a.m., Brenda answered a

call from PRA and spoke with a representative.

       15.    After picking up the call, Brenda noticed an unusually long delay and recalls

hearing a series of clicks, beeps or tones before the representative began speaking,

consistent with the use of an automatic dialing system.

       16.    The representative informed Brenda that PRA was attempting to collect an

alleged debt. After going through the identification process, Brenda explained that she was

in her upper sixties, had lost her husband, was living on a fixed income, and had recently

undergone a hip surgery. Brenda further explained that, as a result of her physical and

financial hardship, she could not make a payment at that time.

       17.    Brenda then told PRA not to call her, thereby revoking consent to be called

on her cellular telephone.

       18.    On April 23, 2019, Brenda mailed to PRA a written demand that the debt be

verified. In her demand letter, Brenda explicitly stated, “you must cease all collection

activities including calls” and “[d]o not call me for any reason,” again revoking consent to

be called on her cellular telephone.

       19.    On June 13 and again on July 3, 2019, Brenda sent another two letters stating

                                               -3/11-
                    Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 3 of 11 PageID #: 3
that PRA’s response was insufficient and restating her demand that the debt be validated,

thereby reinstating her request that PRA do not call her.

       20.    Despite Brenda’s instruction that PRA not call her, and three letters

requesting that PRA validate the debt, and despite having actual knowledge that Brenda

was elderly, struggling financially, and in failing health, PRA began a harassment

campaign by calling Brenda on her cellular telephone relentlessly for ten months, including

on the weekends.

       21.    The calls originated from (240) 133-1228; (423) 352-1028; (801) 406-9127;

(423) 528-3017; (806) 310-9244; (202) 969-0519; (865) 622-8965; (650) 686-3010; (423)

352-1105; (409) 210-2363; (865) 590-3058; (630) 256-8591; (312) 386-7439; (615) 499-

5114; (505) 240-8140; (727) 705-2887; (423) 381-6070; (865) 269-2120; (757) 529-3286;

(575) 252-8908; (513) 214-3284; (502) 908-2040; (865) 249-0848; (865) 339-3035; (423)

600-6037; (951) 356-7858; (484) 255-3587; (828) 519-5014; (423) 451-8816; (337) 283-

3034; (865) 601-0254; (865) 270-0901; (423) 424-1543; (419) 491-3513; (828) 388-5438;

(904) 209-4966; (915) 243-5646; (608) 423-6079; (478) 377-8054; (985) 377-1124; (423)

662-3385; (965) 294-0491; (615) 323-5952; (615) 800-7992; (539) 232-8087; (425) 201-

1416; (717) 638-6036; (718) 306-6881; (228) 233-3255; (952) 679-2182; (423) 352-1075;

(978) 213-3852; (938) 222-0309; (423) 391-4624; (831) 508-1516; (423) 418-8370; (915)

519-3978; (715) 201-4578; (334) 342-3012; (828) 434-9015; (623) 748-0740; (681) 206-

2050; (615) 800-3464; (307) 204-4277; (304) 409-3060; (918) 387-7277; (605) 760-8022;

(423) 445-1528. These phone numbers are owned or operated by PRA.

       22.    Between August 29, 2019 and May 23, 2020, PRA called Brenda on her

                                               -4/11-
                    Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 4 of 11 PageID #: 4
cellular telephone no less than ONE HUNDRED AND THIRTEEN (113) times, after

Brenda had revoked consent to be called and demanded that PRA validate the debt. At least

40 of those calls occurred after March 13, 2020, when the Covid emergency was declared.

       23.     During the months of December 2019 and January 2020, PRA called Brenda

almost every day, including weekends.

       24.     PRA is familiar with the TCPA and the FDCPA.

       25.     PRA called Brenda at all times during the day.

       26.     PRA called Brenda multiple times a day, up to four times in a single day.

       27.     PRA utilized no less than 67 different phone numbers in an attempt to

confuse, annoy, oppress, abuse and frustrate Brenda.

       28.     Upon information and belief, PRA also called and texted or attempted to call

and text friends and family of Brenda with the intention that they would communicate to

Brenda that PRA was attempting to collect a debt from her, causing Brenda additional

embarrassment and distress.

       29.     Upon information and belief, PRA called Brenda and delivered prerecorded

or artificial voice messages.

       30.     Upon information and belief, PRA’s automatic dialer failed to return to the

on-hook state within 60 seconds of completion of dialing.

       31.     PRA’s conduct was not only willful but was done with the intention of

causing Brenda such distress, so as to induce her to pay the debt or pay more than she was

able to pay.

       32.     PRA’s conduct could reasonably be expected to threaten or harass Brenda.

                                               -5/11-
                    Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 5 of 11 PageID #: 5
          33.      PRA’s intrusion upon Brenda’s seclusion was highly offensive to the

reasonable person, oppressive, outrageous, and exceeded reasonable collection efforts.

          34.      Each and every one of PRA’s telephone calls caused Brenda distraction and

temporary loss of use of her telephone line.

          35.      As a result of PRA’s conduct, Brenda has sustained actual damages including

but not limited to, stress, anxiety, embarrassment, frustration, emotional and mental pain,

anguish, headaches and sleeplessness.

                                                 COUNT I

                              Violations of the TCPA, 47 U.S.C. §227

          36.      Brenda incorporates by reference the foregoing paragraphs as fully stated

herein.

          37.      PRA violated the TCPA. PRA’s violations include, but are not limited to the

following:

                a. Within four years prior to the filing of this action, on multiple occasions,

                   PRAs violated 47 U.S.C. §227(b)(1)(A)(iii) which states in pertinent part, “It

                   shall be unlawful for any person within the United States . . . to make any

                   call (other than a call made for emergency purposes or made with the prior

                   express consent of the called party) using any automatic telephone dialing

                   system or an artificial or prerecorded voice — to any telephone number

                   assigned to a . . . cellular telephone service . . . or any service for which the

                   called party is charged for the call.

                b. Within four years prior to the filing of this action, on multiple occasions,

                                                    -6/11-
                         Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 6 of 11 PageID #: 6
                   PRAs violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part, “It

                   shall be unlawful for any person within the United States . . . to initiate any

                   telephone call to any residential telephone line using an artificial or

                   prerecorded voice to deliver a message without the prior express consent of

                   the called party . . .”

                c. Within four years prior to the filing of this action, on multiple occasions,

                   PRA willfully and/or knowingly contacted Brenda at Brenda’s telephone

                   using an artificial prerecorded voice or an automatic telephone dialing

                   system and as such, PRA knowing and/or willfully violated the TCPA.

          38.      As a result of PRAs’ violations of 47 U.S.C. §227, Brenda is entitled to

declaratory judgment that PRA’s conduct violated the TCPA, and an award of five hundred

dollars ($500.00) in statutory damages, for each and every violation, pursuant to

§227(b)(3)(B). If the Court finds that PRA knowingly and/or willfully violated the TCPA,

Brenda is entitled to an award of one thousand five hundred dollars ($1,500.00), for each

and every violation pursuant to §227(b)(3)(B), (C).

                                                 COUNT II

                         Violations of the FDCPA, 15 U.S.C. §1692 et seq.

          39.      Brenda incorporates by reference the foregoing paragraphs as fully stated

herein.

          40.      PRA violated the FDCPA. PRA’s violations include, but are not limited to

the following:

                a. Communicating with Brenda at an unusual time, place, or manner known to

                                                    -7/11-
                         Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 7 of 11 PageID #: 7
               be inconvenient to the consumer. §1692c(a)(1).

            b. Communicating, in connection with the collection of Brenda’s debt, with any

               person other than the consumer. §1692c(b).

            c. Continuing to communicate with Brenda, in connection with the collection

               of her debt, after Brenda notified PRA in writing that she wished PRA

               stopped calling her. §1692c(c).

            d. Engaging in any conduct the natural consequence of is to harass, oppress, or

               abuse any person in connection with the collection of a debt. §1692d.

            e. Causing a phone to ring or engaging a person in telephone conversation

               repeatedly or continuously with the intent to annoy, abuse, or harass.

               §1692d(5).

            f. Using false, deceptive, or misleading means in connection with the collection

               of any debt, including using no less than 67 different phone numbers to call

               Brenda. §1692e.

            g. Using unfair or unconscionable means to collect or attempt to collect any

               debt. §1692f.

      41.      The FDCPA provides a consumer with a private right of action against a debt

collector for both actual and statutory damages and allows the consumer to recover her

reasonable attorneys’ fees and costs. §1692k(a).

                                            COUNT III

               Violation of Invasion of Privacy- Intrusion Upon Seclusion

      42.      Brenda incorporates by reference the foregoing paragraphs as fully stated

                                                -8/11-
                     Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 8 of 11 PageID #: 8
herein.

          43.      Restatement of the Law, Second, Torts, §652B defines intrusion upon

seclusion as, “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another,

or his private affairs or concerns, is subject to liability to the other for invasion of privacy,

if the intrusion would be highly offensive to a reasonable person.”

          44.      PRA violated Brenda’s privacy. PRA’s violations include, but are not limited

to, the following:

                a. PRA intentionally intruded, physically or otherwise, upon Brenda’s solitude

                   and seclusion by engaging in harassing phone calls in an attempt to collect

                   on an alleged debt despite several requests over the phone and in writing for

                   the calls to cease.

                b. The number and frequency of the telephone calls to Brenda by PRA after

                   requests for the calls to cease constitute an intrusion on Brenda’s privacy and

                   solitude.

                c. PRA’s conduct would be highly offensive to a reasonable person as Brenda

                   received calls that often interrupted Brenda’s work and personal time.

                d. The frequency, timing and volume and other circumstances of PRA’s calls

                   were harassing to Brenda.

                e. PRA’s acts, as described above, were done intentionally with the purpose of

                   coercing Brenda to pay the alleged debt.

          45.      As a result of PRA’s violations of Brenda’s privacy, PRA is liable to Brenda

for actual damages. If the Court finds that the conduct is found to be egregious, Brenda

                                                    -9/11-
                         Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 9 of 11 PageID #: 9
 may recover punitive damages.

                                       PRAYER OF RELIEF

        WHEREFORE, Plaintiff Brenda Glass respectfully requests judgment be entered

 against Defendant Portfolio Recovery Associates, LLC for the following:

        A.      Declaratory judgment that PRA violated the TCPA and the FDCPA;

        B.      Statutory damages of $500.00 for each and every negligent violation of the

        TCPA pursuant to 47 U.S.C. §(b)(3)(B);

        C.      Statutory damages of $1500.00 for each and every knowing and/or willful

        violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B), (C);

        D.      Actual, statutory and punitive damages pursuant to 15 U.S.C. §1692k(a)(1),

        (2)(A);

        E.      Actual damages for PRA’s intrusion upon Brenda’s seclusion;

        F.      Punitive damages for PRA’s intrusion upon Brenda’s seclusion;

        G.      Attorneys’ fees and court costs pursuant to 15 U.S.C. §1692k(a)(3);

        H.      Awarding Brenda any pre-judgment and post-judgment interest as may be

        allowed under the law; and

        I.      Any other relief that this Honorable Court deems appropriate.

                                DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Brenda hereby demands a trial by

 jury of all issues triable by jury.




                                                -10/11-
                      Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 10 of 11 PageID #: 10
 Respectfully submitted this 29th day of September 2020.

                                                       s/Christopher Kim Thompson
                                                       TN Bar No. 015895
                                                       Thompson Law
                                                       4800 Charlotte Avenue
                                                       Nashville, Tennessee 37209
                                                       Telephone No. 615-832-2335
                                                       E-mail: kim@thompsonslawoffice.com
                                                       Counsel for Plaintiff Brenda Glass




                                              -11/11-
                    Glass, Brenda v. Portfolio Recovery Associates, LLC - Complaint
Case 1:20-cv-00283-CLC-CHS Document 1 Filed 09/29/20 Page 11 of 11 PageID #: 11
